DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, 7 and 8, in the reply filed on May 17, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mercedes-Benz (DE 42 37 361) in view of Volkswagen Aktiengesellschaft (DE 10 2012 013 589).
As to claim 1, Mercedes-Benz discloses a fastener 10 for fastening a first material to a second material using electrical resistance welding, comprising: 
a cap 23, a shaft 20 extending from the cap;
wherein the shaft includes an end distal to the cap,
wherein the fastener is electrically conductive, 
wherein the shaft, when placed in a stack including the first material 48 and the second material 49 and subjected to an electrical potential applied across the stack, is capable of conducting an electrical current that passes through the stack, to resistively heat the first material and the second material such that the first material is softened to form a weld zone extending between the fastener, the first material, and the second material, and to weld to the second material at the end distal to the cap, 
wherein the cap is configured to capture the first material between the cap and the second material after the end is welded to the second material, 
wherein the fastener includes an electrode receiving surface 29 with a concave portion for receiving a convex portion of an electrode (Figures 1,5; paragraph [0011]).  
Mercedes-Benz fails to disclose a fastener wherein the shaft includes an annular groove configured to receive molten metal of the weld zone and increase the resistance of the fastener from being withdrawn from the weld zone.
Volkswagen Aktiengesellschaft teaches a fastener 100c comprising a shaft 120c including an annular groove 122c capable of receiving molten metal of a weld zone formed from a first material 210 and a second material 220 and increase the resistance of the fastener from being withdrawn from the weld zone; the annular groove interlockably engaging with the weld zone material, providing for a more secure connection between the fastener and the first and second materials (Figures 4-5; paragraph [0046]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener disclosed by Mercedes-Benz wherein the shaft comprises an annular groove, as taught by Volkswagen Aktiengesellschaft, which interlockably engages with the weld zone, in order to provide for a more secure connection between the fastener and the first and second materials.
As to claim 2, Mercedes-Benz discloses a fastener wherein the concave portion of the electrode receiving surface 26 has a radius of curvature capable of being greater than a radius of curvature of the convex portion of the electrode (Figures 1,5; paragraph [0011]).  
As to claim 3, Mercedes-Benz discloses a fastener wherein the first material 48 includes at least one non-ferrous material component, and 
wherein the second material 49 includes a ferrous metal component having a first side, 
wherein the fastener 10 is configured to be welded to the  ferrous metal component by electrical resistance welding to form the weld zone, 
wherein the shaft 20 is configured to extend through the at least one non-ferrous material component and be welded to the ferrous metal component at a first location on the first side of the ferrous metal component, and 
wherein the at least one non-ferrous material component is configured to be captured between the cap 23 and the ferrous metal component (Figures 1,5; paragraph [0011]).  
As to claim 4, Mercedes-Benz discloses a fastener wherein the at least one non-ferrous material component 48 is a sheet of an aluminum alloy (Figures 1,5; paragraph [0011]).
As to claim 5, Mercedes-Benz discloses a fastener wherein the ferrous metal component 49 is a steel sheet (Figures 1,5; paragraph [0011]).  
As to claim 7, Mercedes-Benz discloses a fastener wherein the cap 23 includes a downwardly depending lip 21 capable of receiving material upwelled from the first material 48 to provide a mechanical connection between the cap and the first material (Figures 1,5; paragraph [0011]).  
As to claim 8, Mercedes-Benz discloses the shaft 20 has a surface roughness that inter-digitates with the weld zone to resist removal of the fastener 10 from the weld zone after solidification of the weld zone (Figures 1,5; paragraph [0011]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/15/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619